Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The communications received 10/10/2022 have been filed and considered by the Examiner. Claims 1-14, 16, and 22-33 are pending. Claims 1, 7, 10, 16, 25, 30, and 32 are currently amended.
The indicated allowability of claims is withdrawn in view of the newly discovered reference(s) to Claims 26 and 27.  Rejections based on the newly cited reference(s) follow.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (US 2017/0341302) hereinafter HOCH.
As for claim 25, HOCH teaches a device for manufacturing 3D molded parts [Abstract], characterized in that it comprises a multiple of construction field tools for manufacturing 3D molded parts (construction boxes) [Fig. 11-12 #110 and 120; 0179-0181], arranged in a movable manner in a movement direction (via roller conveyors) [Fig. 11-12 #116 and 126; 0181], and at least one layering unit including a print head and a coater (coating device and print head) [Fig. 11 #1 and #130; 0174], also arranged in a movable manner in a working direction perpendicular to a vertical direction and the movement direction (arranged along linear guides which are substantially horizontal in their allowed movement direction) [Fig. 11 #103 and 132; 0173; 0177], wherein each of the one or more construction field tools, prior to manufacturing the 3D molded part, has a bottom, left side wall and right side wall each connected to the bottom to prevent powder from spreading perpendicular to the working direction [0008], and one or both of the other sides has no side walls or side walls having very low height to allow easy removal of the 3D part (as automated removal can be performed it is understood that the side walls are sufficiently low enough) [0192-193], wherein the left side wall has a face that is perpendicular to the movement direction and a height of the at least one layering unit the construction filed tool is arranged for moving in the working direction between the left and right side walls (as the layering units can operate across both construction fields understood to correspond to the locations of the construction boxes therefore has the arranged height) [0177; 0179].

Claims 10-11 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (US 2017/0341302) hereinafter HOCH in view of Ederer et al (DE 10 2013 018031 A1) hereinafter EDE (refer to the supplied English Translation).
As for claim 10, HOCH teaches a method for manufacturing 3D molded parts (operating a 3D additive manufacturing device) [Abstract; 0001; 0003-7] comprising a step of: 
moving a construction field tool into a work area having one or more layering units (moving the construction box into or out of the 3D printer) [00047], wherein the construction filed tool has a set of opposing side walls (as a box) [0045; 0181], 
producing each of the 3D molded parts in a separate construction field tool (construction boxes) by means of the one or more layering units (printing device) [0011-12; 0014], 
wherein the one or more layering units moves between the set of opposing side walls (moved horizontally across the construction field which is delimited by the construction box), wherein the 3D molded part is surrounded by loose powder material (particulate material) [0011-12; 0014; 0107]; 
and moving the construction field tool to a pre-unpacking station (to a microwave oven where the component is further solidified) [0193].

HOCH does not teach wherein one or both of the other sides has no side walls or has side walls having a lower height than the first set of opposing side walls; 
	EDE teaches a method of producing 3D models [0001], which also employs construction field tools (construction/swap container) [0026]. In EDE there are short and long walls [0076] in which the short walls are used to connect the construction field tool with the 3D printer [0077]. The construction of the side walls are understood to aid in sealing against the outflow of particulate material [0049].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the side walls with their relative short and long heights as taught by EDE as the side walls of HOCH in order to aid in sealing against the outflow of particulate material. 

As for claim 11, HOCH/EDE teaches claim 10 and HOCH further teaches that the construction field tools are moved in a coordinated manner (along roller conveyors) [see claim 1].
As for claim 31, HOCH/EDE teaches claim 10 and HOCH further teaches that the construction field tool is connected to one or more additional construction field tools (via the frame of the 3D printer) [0179] and wherein the construction field tools move in a first horizontal direction (along roller conveyor) [0181].

As for claim 32, HOCH/EDE teaches claim 31 and HOCH further teaches that the layering units move over a construction field tool in a second horizontal direction orthogonal to the first direction (as it can move orthogonal to either horizontal direction) [0173-177].
As for claim 33, HOCH/EDE teaches claim 31 and HOCH further teaches that the opposing sidewalls have a face surface that is perpendicular to the first horizontal direction  (as there are sidewalls perpendicular to that direction of movement) [Fig. 11 #120].

Claim(s) 1-9, 12-14, 16, 23-24, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (US 2017/0341302) hereinafter HOCH in view of Davidson et al (US 2008/0047628) hereinafter DAV (supplied by the Applicant in the IDS filed 06/25/2019).
	As for claim 1, HOCH teaches a device for manufacturing 3D molded parts [0174], characterized in: 
that it comprises one or more construction field tools for manufacturing 3D molded parts (construction boxes) [Fig. 11-12 #110 and 120; 0179-0181], arranged in a movable manner in a movement direction (via roller conveyors) [Fig. 11-12 #116 and 126; 0181], and 
at least one coater [Fig. 1 #3 or 5; 0135] and a print head  [Fig. 11 #130; 0175], also arranged in a movable manner (have their own guide structure) [0138; 0175]. 
As the coater and the printhead can be arranged to move in the same directions [0177],  it is understood that the coater and the printhead together forming one layering unit is a matter of making a part integral with another which is prima facie obvious [see e.g. MPEP 2144.04(V)(B)].
HOCH further teaches a pre-unpacking station (a microwave oven which is understood to go before the unpacking station) [Fig. 12 #240; 0193]
HOCH does not teach:
wherein each of the one or more construction field tools includes a bottom having an open position and a closed position.
DAV teaches a 3D printing apparatus which employs powder [Abstract] and wherein a construction box [Fig. 3B #110 + 320; ] has a bottom which does not move vertically with respect to the sidewalls [Fig. 3B #320 330 and 340; 0095] with a horizontal slider [Fig. 3B #330; 0088; 0097-98] which in an open engagement allows for depowdering of the part which improves the ease of removal of the part [0088; 0097-98].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the bottom part of DAV to the construction box of HOCH in order allow for ease of depowdering which improves the ease of removal of said part. 

	As for claim 2, HOCH/DAV teaches claim 1 and HOCH further teaches a horizontal direction in which the layering unit is movable in [0040]. It is the Examiner’s understanding that an X direction can readily correspond to a horizontal direction.

	As for claim 3, HOCH/DAV teaches claim 1 and HOCH further teaches a horizontal direction in which the construction field tool is movable in (along its rail) [0181]. It is the Examiner’s understanding that an X direction can readily correspond to a horizontal direction.

	As for claim 4, HOCH/DAV teaches claim 1 and HOCH further teaches that the one or more construction field tools include a plurality arranged in series (alongside each other) and connected to each other [Fig. 11-12 #110 and 120].

	As for claim 5, HOCH/DAV teaches claim 1 and HOCH further teaches that the one or more construction field tools are controllable in a directed, coordinated manner (along a linear guiding structure) [Fig. 11 #103; 0133; 0173]. 
	As for claim 6, HOCH/DAV teaches claim 1 and whether the construction field tools substantially have the dimensions of the 3D molded part to be manufactured is a manner of both using the device (to 3D print a construction field tool shape) and a material worked upon both of which do not distinguish the claimed apparatus from the prior art [see e.g. MPEP 2114-2115].
	
As for claim 7, HOCH/DAV teaches claim 1 and HOCH further teaches wherein the one or more construction field tools includes a plurality of construction field tools connected to each other by one or more chains, one or more toothed belts, one or more racks (the frame) [Fig. 11 #140; 0172], or one or more cables, and the plurality of construction field tools are thereby movable or/and can thereby be synchronized (by being connected together along rails connected to the frames they can be operated/moved in sync along the linear guiding structure) [0181]. Whether they are synchronized in their operation is a manner of operating the device which does not differentiate the limitation from the prior art [see e.g. MPEP 2114].

	As for claim 8, HOCH/DAV teaches claim 1, and whether the device is configured to work in a synchronized manner is fundamentally a manner of operating the device which does not distinguish from the prior art [see e.g. MPEP 2114]. Further, see claim 7.

	As for claim 9, HOCH/DAV teaches claim 1, and HOCH further teaches a control unit [0070] therefore has means for process steps and also has a movable construction platform which is substantially a “means for” automated removal of the 3D molded part as well as an unpacking station which can automatically free a component [0047; 0193].

	As for claim 12, HOCH/DAV teaches claim 1 and see claims 5 and 7.
	As for claim 13, HOCH/DAV teaches claim 1 and see claim 6.

	As for claim 14, HOCH/DAV teaches claim 13 and wherein the one or more construction field tools and layering units are movable in the X direction (via their roller conveyors and guides) [0173; 0181]

	As for claim 16, HOCH/DAV teaches claim 12 and see claims 5 and 7.

	As for claim 23, HOCH/DAV teaches claim 1 and HOCH further teaches wherein the device includes parallel construction field tools including a first construction field tool and a second construction field tool (the two construction fields) [Fig. 11-12 #B1-B2], wherein the at least one layering unit includes a layering unit that is a single module (see claim 1 for the obviousness of integral parts) that coats and selectively prints on the first construction field tool and then coats and selectively prints on the second construction field tool in a single pass along a traversing axis (it is understood that the printing heads and coating devices can travel across the construction fields) [0133; 0177; 0179]. The coating and selectively printing is a manner of employing a device which does not distinguish from the prior art [see e.g. MPEP 2114].
	As for claim 24, HOCH/DAV teaches claim 1 and HOCH further teaches wherein the at least one layering unit includes a first layering unit that is a single module [see claim 1 for the single integral module rationale] and the construction field tools includes a first construction field tool, wherein the first layering unit traverses over the first construction field tool while the construction field tool is at a work position, wherein the first layering unit includes a coater and a printhead (the first layering unit is the coating device, printhead and coater element) [Fig. 11 #3 and/or 5, 130; 0133; 0177; 0179; see claim 1]. The traversing is a manner of operating the device which does not distinguish the limitation from the prior art [see e.g. MPEP 2114].

As for claim 27, HOCH/DAV teaches all of the limitations of claim 1 and DAV further teaches:
wherein each of the one or more construction field tools has marks (spaces between the holes) for receiving the part when the loose powder is discharged (as the part would fall onto it) [0091].
	
As for claim 28, HOCH/DAV teaches claim 1 and wherein the construction field tool has the horizontal slider [see claim 1].
	
As for claim 29, HOCH/DAV teaches claim 28 and further that the partial movement of the horizontal slider in a length direction creates openings along the length direction of the construction field tool (via lined up holes) [DAV: 0091].
	As for claim 30, see claim 1 and claim 9.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (US 2017/0341302) hereinafter HOCH and further in view of Herzog et al (US 2018/0079137) hereinafter ZOG.
As for claim 26, HOCH teaches a device for manufacturing 3D molded parts [Abstract], characterized in that it comprises more than one construction field tools (construction boxes) [Fig. 11-12 #110 and 120; 0179-0181], arranged in a movable manner (via roller conveyors) [Fig. 11-12 #116 and 126; 0181], and multiple layering units (coating devices) also arranged in a movable manner [Fig. 11 #3 and 5; 0177]; HOCH teaches a printhead which can be displaceable in the same direction as that of the coaters [Fig. 11 #130; 0177]
The limitation “wherein the device includes a redundant layering unit” would have been a prima facie obvious duplication of parts [see e.g. MPEP 2144.04(VI)(B)].
The limitation “wherein each layering unit is a single module including a coater and a printhead” is understood to be a prima facie obvious rearrangement of parts and making parts integral especially as HOCH readily teaches that the printhead and coaters can move in the same directions. 
wherein the printing speed is increased by using the multiple layering units (as this is accomplished merely by having the multiple layering units and otherwise is merely a manner of operating the device see e.g. MPEP 2114) and replacement or maintenance work of one of the multiple layering units can be performed while the device can have a replacement layering unit and  manufacturing a part in a housing during maintenance (this is a manner of operating the device which does not distinguish the prior art from the claims see e.g. MPEP 2114); HOCH additionally teaches a housing [0123]. It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of HOCH and duplicate/have multiple layering units. Mere duplication is prima facie obvious, but has the advantage of allowing for continuous production when replacement or maintenance is necessary which would be advantageous in an industrial setting.

HOCH does not teach: 
and a maintenance station outside of the housing, wherein the device moves a layering unit out of the housing and to the maintenance station.
ZOG teaches a 3D additive manufacturing device [Abstract] in which a layering device (coating device) can be maintained (cleaned) in a separate maintenance station (the location in which the coating device is cleaned via the cleaning device) [Fig. 3 #50] which is outside of the housing (by being remote from the construction chamber) [0031-33] and which the device moves the layering unit outside of the housing and to the maintenance station (it is understood that this is performed via the evasive movements and the another movements) [Fig. 3 A and Z; 0026]. This allows for the layering device to be cleaned without negatively affecting the construction process [0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a maintenance station outside of the housing as taught by ZOG to the apparatus of HOCH in order to allow cleaning of the layering unit without negatively affecting the construction process. 


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (US 2017/0341302) hereinafter HOCH in view of Davidson et al (US 2008/0047628) hereinafter DAV as applied to claim 1 and further in view of Ooba et al (US 2016/0107387) hereinafter OOBA.
	As for claim 22, HOCH/DAV teaches claim 1 and HOCH further teaches wherein the at least one layering unit includes a layering unit that can be a single module (as a coating device) [Fig. 11 #1; 0173-174] and includes a printhead [Fig. 11 #130; 0177]  but does not teach the printhead connected to and arranged between two coaters, wherein the printhead and two coaters are connected together and travel together on a traversing axis.
	OOBA teaches a 3D printing apparatus [Abstract] in which coaters (flattening members) [Fig. 3 #6c and 7c; 0085] and print head (inkjet head) [Fig. 3 #8a and 9a; 0096] are used to apply layers (shaping unit) [Fig. 3; 0042; 0068; 0082] along with the printhead connected to and arranged between two coaters and travel together with the print head [Fig. 3; 0115]. This arrangement allows for the improvement of powder material stacking speed which reduces the amount of time required to form the component [0038-39].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the printhead and coaters to each other and that travel together with the printhead as well as the two coaters having the printhead between them in order to improve the powder material stacking speed which reduces the amount of time required to form the component. 


Response to Arguments
The amendments of claims 7, 16, and 32 have obviated their corresponding rejections under 35 U.S.C. 112(b). 
Applicant’s arguments with respect to claim(s) 1-14, 16, and 22-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712